In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated September 29, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established their entitlement to summary judgment by submitting admissible evidence demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and that the plaintiff failed to come forward with competent evidence to create an issue of fact (see, Perez v Velez, 253 AD2d 865; Stowe v Simmons, 253 AD2d 422; Yagliyan v Gun Shik Yang, 241 AD2d 518; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Atamian v Mintz, 216 AD2d 430; Marshall v Albano, 182 AD2d 614). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.